Robinson, J.
This proceeding by mandamus was instituted in the same court, at the same time, and against the same defendants, as the case of State ex rel. Frazer v. Holt County Court, 135 Mo. 533, decided at the present term of this court. The facts in that and in this case, in all their substantial bearings are the same, as are the reasons assigned by the county court for its refusal to pay, orto cause to be levied, a tax to pay, as asked by relators in each case, the warrants held by them. On the authority of and for the reasons given in that case, the judgment of the circuit court rendered herein is reversed and the cause remanded with directions that it issue its writ of mandamus. to the county court of Holt county, commanding the levy of the tax as prayed for by relators herein.
All concur.